  Case: 3:19-cv-00008-GFVT Doc #: 6 Filed: 06/12/19 Page: 1 of 2 - Page ID#: 28



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      FRANKFORT

 DONALD SCALF, et al.,                             )
                                                   )
           Plaintiffs,                             )         Civil No. 3:19-cv-00008-GFVT
                                                   )
 V.                                                )
                                                   )                     ORDER
 NAYA S. PIERCE, et al.,                           )
                                                   )
            Defendants.                            )
                                                   )


                                        *** *** *** ***

       The Court has received the parties’ Joint Motion to Dismiss as Settled. [R. 5.]

Therefore, and the Court being otherwise sufficiently advised, it is hereby ORDERED as

follows:

       1.        Plaintiffs Donald Scalf and Beverly Scalf claims against Defendants Naya S.

Pierce and Ryder Truck Rental, Inc. are DISMISSED WITH PREJUDICE. Each party shall

bear his, her, or its own costs and fees, except as otherwise agreed to by the parties;

       2.        Any pending motions are DENIED, as moot; and

       3.        This matter is STRICKEN from the Court’s active docket.
Case: 3:19-cv-00008-GFVT Doc #: 6 Filed: 06/12/19 Page: 2 of 2 - Page ID#: 29



    This the 12th day of June, 2019.




                                       2
